 

Exhibit 10.1

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

LOGO [g103586g15d53.jpg]

MIPS CORE TECHNOLOGY SCHEDULE

for the

Licensed Technology

Cavium Networks, Inc. (“Licensee”) desires to license from MIPS and MIPS is
willing to license to Licensee the intellectual property associated with the
Licensed Technology described below subject to the terms and conditions of the
Master Technology License Agreement for MIPS Architecture and MIPS Cores between
MIPS and Licensee effective as of December 30, 2003 (the “Agreement” or “Master
Agreement”) and this MIPS Core Technology Schedule (the “Technology Schedule”)
to be effective as of September 29, 2010 (the “Schedule Effective Date”). All of
the terms and conditions of the Master Agreement are incorporated herein and
shall apply to this Technology Schedule. Unless otherwise indicated, all
capitalized terms shall have the meanings assigned in the Master Agreement. This
Technology Schedule shall supersede and replace the Technology Schedule for
MIPS64 Architecture effective as of December 30, 2003 between MIPS and Licensee,
as previously amended (the “2003 Technology Schedule”).

1. Licensed Technology:

 

  (1)

MIPS64® Architecture

 

  (2)

MIPS32® M14Kc™ Synthesizable Processor Core

 

  (3)

MIPS32® M14K™ Synthesizable Processor Core

 

  (4)

MIPS32® 24KEc™ Synthesizable Processor Core

 

  (5)

MIPS32® 24KEf™ Synthesizable Processor Core

 

  (6)

MIPS32® 34Kc™ Synthesizable Processor Core (the “34Kc Core”)

 

  (7)

MIPS32® 34Kf™ Synthesizable Processor Core (the “34Kf Core”)

 

  (8)

MIPS32® 1004Kc™ Coherent Processing System (CPS) Synthesizable Core

 

  (9)

MIPS32® 1004Kf™ Coherent Processing System (CPS) Synthesizable Core

 

  (10)

MIPS32® 74Kc™ Synthesizable Processor Core

 

  (11)

MIPS32® 74Kf™ Synthesizable Processor Core

 

  (12)

MIPS® SOC-it® L2 Cache Controller

2. MIPS Deliverables: The MIPS Deliverables (including the confidentiality level
and delivery schedule for each MIPS Deliverable) for each Licensed Technology
are as set forth on Exhibit B.

3. Third Party IP: Not applicable

4. Authorized Foundry: The following foundries are each an Authorized Foundry in
the location(s) described below:

[*]

 

1

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

Upon written approval from MIPS (Exhibit C to the Master Agreement may be used
for this purpose), additional foundries may be added as an “Authorized Foundry”
from time to time during the term of this Technology Schedule.

5. Licensee Application: Licensee Chips may be designed for the following
applications: all applications. The reference to “the applicable Licensee
Application” in Section 1.4 of the Master Agreement is not intended as, and
shall not be interpreted to be, any limitation on the applications for which any
Licensee Chips may be designed under this Technology Schedule.

6. Distribution Rights: Notwithstanding anything in Section 1.4 of the Master
Agreement to the contrary, Licensee may distribute Licensee Chips as [*] or
packaged integrated circuits which packaged integrated circuits may be
distributed as packaged parts or as part of a board or subsystem.
Notwithstanding anything in Section 1.4 of the Master Agreement to the contrary,
portions of a “Licensee Chip” that do not consist of Licensed MIPS Core(s),
Licensed MIPS Architecture Compatible Core(s) or Licensed Hard Core
Implementation(s) may be designed, in whole or part, for Licensee by third
parties, without restrictions of any kind, and no involvement of third parties
in the design of such portions of a chip will disqualify such chip from being a
“Licensee Chip,” provided, however, that the third parties do not receive any
MIPS Confidential Information, unless otherwise approved by MIPS in writing.

7. License Fees:

7.1 The Unlimited Use Fee: In accordance with the provisions of Section 7.1 of
this Technology Schedule, Licensee shall pay MIPS a nonrefundable Unlimited Use
license fee of US$[*] in consideration for acquiring the license rights set
forth in Section 2 of the Master Agreement for the Licensee Chips developed
under this Technology Schedule, which fee is due [*] and shall be paid by
Licensee as follows: [*]. Licensee shall provide MIPS with the requisite
purchase order in the amount of said license fee as soon as practicable after
execution of this Technology Schedule. “Unlimited Use” shall mean an unlimited
number of uses with an unlimited number of instantiations of Licensed Hard Core
Implementations in Licensee Chips [*] prior to the termination or expiration of
this Technology Schedule and subject to the terms set forth below.

For the avoidance of doubt, and notwithstanding anything in Section 2.1 of the
Master Agreement to the contrary (including, without limitation, the use of the
singular form of the terms “Licensed Hard Core Implementation” and “Authorized
Foundry”), the Unlimited Use license fee covers, and the licenses granted by
MIPS to Licensee in Section 2.1 of the Master Agreement shall include, the right
to develop multiple Synthesizable Licensed MIPS Cores that are Licensed MIPS
Architecture Compatible Cores and to develop and have developed as permitted in
Section 2.1 multiple Licensed Hard Core Implementations from the same, and to
design these into multiple Licensee Chips which may be targeted at multiple
applications during the term of this Technology Schedule, and to target Licensed
Hard Core Implementations for manufacture at multiple Authorized Foundries, and
to have Licensed Hard Core Implementations as incorporated into Licensee Chips
manufactured at multiple Authorized Foundries. Further, notwithstanding anything
in Section 2.1 of the Master Agreement to the contrary, the rights and licenses
granted by MIPS under MIPS Intellectual Property Rights in the MIPS Deliverables
for the Licensed Technology under this Technology Schedule shall include [*]
which relate to Licensee’s

 

2

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

permitted development of Synthesizable Licensed MIPS Cores but only to the
extent such Synthesizable Licensed MIPS Cores implement the Licensed MIPS
Architecture, permitted development of Licensed Hard Core Implementations from
such Synthesizable Licensed MIPS Cores but only to the extent such Licensed Hard
Core Implementations implement the Licensed MIPS Architecture, permitted design
of such Licensed Hard Core Implementations into Licensee Chips, permitted
manufacture of such Licensed Hard Core Implementations as incorporated in such
Licensee Chips made at Authorized Foundries or permitted use, importation,
offering for sale, sale or other distribution of such Licensed Hard Core
Implementations as incorporated in such Licensee Chips.

7.2 Additional Per Use Fees: None.

8. Royalties:

8.1 Licensee shall pay MIPS a nonrefundable royalty for each unit of a Licensee
Chip made commercially available and shipped after the Effective Date of this
Technology Schedule (the “2010 Licensee Chip(s)”) for which royalty has accrued
in accordance with the Master Agreement and pursuant to this Technology Schedule
equal to [*] percent ([*]%) of Net Revenue, [*]. If a 2010 Licensee Chip is
shipped as a part of a board or sub-system or multi-chip module the royalty for
such 2010 Licensee Chip shall be calculated [*]. Notwithstanding the foregoing,
in the event that a Licensee Chip [*], the royalty for each unit of a Licensee
Chip shall be [*] percent ([*]%) of Net Revenue, [*]. Licensee shall not [*] to
[*] for the purpose of [*].

8.2 For each unit of a Licensee Chip developed under the 2003 Technology
Schedule and made commercially available prior to the Effective Date of this
Technology Schedule (the “2003 Licensee Chip(s)”) that ship on or after July 1,
2010, the royalty paid for each 2003 Licensee Chip shall be [*] percent ([*]%)
of Net Revenue [*].

If a 2003 Licensee Chip is shipped as a part of a board or sub-system or
multi-chip module the royalty for such 2003 Licensee Chip shall be calculated
[*]. Notwithstanding the foregoing, in the event that a Licensee Chip [*], the
royalty for each unit of a Licensee Chip shall be the [*] percent ([*]%) of Net
Revenue, [*]. Licensee shall not [*] to [*] for the purpose of [*].

9. Maintenance Fees: Licensee shall pay MIPS a nonrefundable annual maintenance
fee of US$[*] for each twelve (12) month period commencing on the Schedule
Effective Date, which fee shall be due and payable for the first year upon
execution of this Technology Schedule and for each subsequent year fifteen
(15) days prior to each anniversary of the Schedule Effective Date. Licensee
shall provide MIPS with the requisite purchase order in the amount of said
maintenance fee as soon as practicable after execution of this Technology
Schedule and thereafter at least thirty (30) days prior to each applicable
payment due date. Licensee’s failure to pay the annual maintenance fee shall not
constitute a material breach of the Master Agreement or this Technology
Schedule.

10. Maintenance Services: Provided that Licensee has paid each maintenance fee
referred to in Section 9 above, MIPS will provide updates and bug fixes made
generally available by MIPS to licensees of the Licensed Technology in
connection with the MIPS Deliverables during the applicable twelve (12) month
periods. At MIPS’ sole discretion, a limited number of updates and/or bug fixes
may

 

3

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

be distributed prior to general availability in order to assure the quality and
applicability of the update and/or bug fix.

11. Term: The term of this Technology Schedule shall begin on the Schedule
Effective Date and, unless earlier terminated, shall continue for a period of
sixteen (16) years. Provided Licensee is not in breach of its obligations under
this Technology Schedule and the Master Agreement, Licensee may, but will not be
obligated to, renew this Technology Schedule for an additional [*] term upon
payment of the then-current license fee, which fee shall not exceed [*] dollars
($[*]).

For purposes of this Technology Schedule, the parties agree that notwithstanding
anything in Section 14.4 of the Master Agreement to the contrary, provided
Licensee is not in breach of the Agreement or of this Technology Schedule and
continues to pay royalties as specified herein, and provided further that the
surviving license rights set forth in Section 14.4 and 14.7 of the Master
Agreement have not [*], Licensee shall also have the rights set forth in
Section 2.1.1 through 2.1.4 of the Master Agreement with respect to any Licensee
Chip [*] at the time [*] (a Licensee Chip shall be [*] if Licensee has given
MIPS notice at or before the time [*] that said Licensee Chip has [*]) for up to
[*] the date of termination or expiration of this Technology Schedule, and
thereafter only if Licensee certifies in a writing by a duly authorized officer
within said [*] period that the Licensee Chip has been [*] and the [*] has been
delivered to an Authorized Foundry for silicon production. The [*] shall then
continue with respect to a Licensee Chip for an additional [*] period only if
silicon production actually occurs, and thereafter only if Licensee certifies in
a writing by a duly authorized officer within said [*] period that silicon
production of the Licensee Chip has commenced using a mask set dedicated to
Licensee only. If Licensee commercializes a Licensee Chip for which rights
survived as provided herein, then provided Licensee is not in breach of the
Agreement or of this Technology Schedule and continues to pay royalties as
specified herein, Licensee shall have the right to continue having manufactured,
distributing and selling such Licensee Chip after the date of termination or
expiration of this Technology Schedule.

12. Program Managers:

 

For Licensee:    Anil Jain    Corporate VP of IC Engineering    100 Nickerson
Road    Marlboro, MA 01752    Telephone: 508-683-8815    Facsimile: 508-683-8809
   Email: anil.jain@cavium.com For MIPS:    Jess Herrera    Director Sales   
955 East Arques Ave    Sunnyvale, CA 94085    Telephone: 408-530-7022   
Facsimile: 408-530-5158    Email: jessh@mips.com

 

4

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

Notice of changes in the above addresses or contacts shall be given in writing
in accordance with Section 15.1 of the Master Agreement or by email to the other
party’s Program Manager.

13. Licensed Marks: In accordance with the rights granted in the Trademark
License Agreement, Licensee may use the following Licensed Marks in connection
with the Licensee Chips being developed in accordance with the rights granted in
the Master Agreement and this Technology Schedule:

 

Licensed Mark

   Exclusive?    Sublicensable?

MIPS

   No    No

MIPS32

   No    No

MIPS64

   No    No

MIPS-Based

   No    No

MIPS-Verified

   No    No

CorExtend

   No    No

M14Kc

   No    No

M14K

   No    No

24KEc

   No    No

24KEf

   No    No

34Kc

   No    No

34Kf

   No    No

1004Kc

   No    No

1004Kf

   No    No

74Kc

   No    No

74Kf

   No    No

SOC-it

   No    No

cnMIPS

   Yes    No

14. Press Announcement and Promotion of Licensed Technology: MIPS may announce
the existence of the license of the Licensed Technology to Licensee promptly
after execution of this Technology Schedule provided that MIPS obtains
Licensee’s written consent to such announcement which will not be unreasonably
withheld. In the event such press release is a mutual press release MIPS and
Licensee will mutually agree to the contents.

15. Additional Terms:

15.1 Export Information: As of the Schedule Effective Date, the Licensed
Technology licensed under this Technology Schedule is classified as 3E991,
pursuant to the rules and regulations of the U.S. Bureau of Industry and
Security (BIS) and may require an export license to reexport this technology or
products derived therefrom to certain countries, individuals or entities or for
certain prohibited or restricted end uses. Licensee hereby acknowledges and
agrees that without an export license or license exception granted by the BIS,
Licensee will not: (1) Reexport or otherwise redistribute or release the
technology licensed under this Technology Schedule or any MIPS Confidential
Information provided under this Technology Schedule to a national of a country
in the controlled or embargoed Country Groups (as defined under BIS regulations)
applicable to this classification; or (2) Export any derivative product or
portions thereof (collectively, “Derivative Product”) of the technology

 

5

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

licensed under this Technology Schedule to a country in the controlled or
embargoed Country Groups applicable to this classification, if such Derivative
Product is subject to national security controls as identified on the Commerce
Control List (“CCL”) (as defined under BIS regulations) or subject to State
Department controls under the United States Munitions List (USML) found in the
International Traffic in Arms Regulations (“ITAR”); or (3) knowingly, directly
or indirectly, transfer any technology licensed under this Technology Schedule
or any MIPS Confidential Information provided under this Technology Schedule or
any Licensee product derived from the MIPS Deliverable(s) or any MIPS
Confidential Information to any BIS prohibited individual or entity or to any
party whose anticipated end use for the information is a prohibited or
restricted end use. Specific information may be found at www.bis.doc.gov, and
the ITAR, including the USML, may be found at www.pmdtc.org. Such websites and
regulations therein may change from time to time as determined by the BIS and
Licensee is responsible for complying with the most current regulations. This
section shall survive any termination or expiration of this Technology Schedule.

15.2 Approved Licensee Sites: MIPS confirms that the following sites of Licensee
are approved sites in which Licensee may use the MIPS Deliverables (including
Restricted Confidential Deliverables as provided in Section 10.2 of the Master
Agreement):

Cavium Networks

805 East Middlefield Road

Mountain View, CA 94043

Cavium Networks

4F, No.52, Lane 10, Kee Hu Road

Nei Hu Taipei, 11492, Taiwan, R.O.C.

Cavium Networks

Connected Home & Office Group

4F,No.1,Chin-Shan 8th St.

Hsin-Chu 30080 ,Taiwan,R.O.C

Cavium Networks

100 Nickerson Road

Marlborough, MA 01752

Upon Licensee’s notice to MIPS, Licensee may add any research and development
site of Licensee within the United States. Upon Licensee’s request and MIPS’
approval, Licensee may obtain additional approved Licensee sites under this
Paragraph 15.2. In the event that MIPS approves the use of a third party under
Section 2.1 of the Master Agreement, such third party’s site shall be an
additional approved site for purposes of Section 10.2 of the Master Agreement,
subject to the provisions of Section 2.5 of the Master Agreement.

15.3 Transfer Fee: [*]. Notwithstanding any terms of the Master Agreement to the
contrary, this Technology Schedule may not be assigned to any third party unless
and until all royalties and other

 

6

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

payments due and payable prior to the date of the assignment under Paragraphs 7,
8, 9, and 11 above have been paid in full to MIPS.

15.4 MIPS Approvals: MIPS agrees that any approvals or consents to be given by
MIPS under the terms of the Master Agreement and this Technology Schedule shall
not be unreasonably delayed or withheld. Licensee acknowledges and agrees that
approval would not be unreasonably delayed or withheld where consent is
requested that involves a competitor of MIPS or MIPS has legitimate concerns
about the ability to protect the confidentiality of the Licensed Technology or
to enforce MIPS’ Intellectual Property Rights in the jurisdiction involved. MIPS
agrees to work with Licensee and any third party acquiror that is a competitor
of MIPS that otherwise meets all the requirements in Section 15.5 of the Master
Agreement in good faith to mutually agree upon adequate protection mechanisms,
and if such agreed upon protection measures are implemented, then MIPS will not
deny consent because such party is a competitor of MIPS. MIPS agrees to respond
within 30 days of relevant notifications.

15.5 Rights to Modify the Licensed MIPS Architecture: Licensee may not subset,
superset or otherwise modify the functional behavior of the Licensed MIPS
Architecture except as set forth in Exhibit A to this Technology Schedule. The
MIPS64 Architecture based Licensee Chips [*] in accordance with the terms and
conditions of the Master Agreement on or before the Schedule Effective Date, or
[*] in accordance with the terms and conditions of the Master Agreement after
the Schedule Effective Date, are approved by MIPS as MIPS compliant as set forth
[*]. Section 2.2 of the Master Agreement provides that except as expressly
permitted in the Technology Schedule for the applicable Licensed MIPS
Architecture, Licensee may not subset, superset or otherwise modify the
functional behavior of the Licensed MIPS Architecture. Exhibit A of the
Technology Schedule sets forth Licensees rights to modify the Licensed MIPS
Architecture. Based on discussions between the parties, we understand that
Licensee may [*]. Notwithstanding anything in Exhibit A of the Technology
Schedule to the contrary, MIPS is willing to allow such use, provided Licensee
provides MIPS with notice of which Licensee Chips are being developed [*] of the
Licensee Chips and the Licensee Chips pass the Compatibility Verification
Process set forth in the Master Agreement. Licensee is encouraged to disclose to
MIPS and consult with MIPS regarding the [*]. Licensee understands and
acknowledges that the decision to use these [*] will require [*], which changes
are the sole responsibility of the Licensee.

15.6 Rights to Modify the Licensed MIPS Cores. The 34Kc Core and the 34Kf Core
being licensed pursuant to this Technology Schedule includes an option for
Licensee to develop enhancements in the Licensee modifiable blocks described in
the Implementor’s Guide for such Licensed MIPS Core (“Enhancements”) and certain
Licensed MIPS Cores being licensed pursuant to this Technology Schedule include
an option for User Defined Instructions (“UDIs”). In the event Licensee desires
to develop and/or incorporate any such Enhancements or UDIs in the Licensed MIPS
Core utilizing such option, MIPS agrees that notwithstanding any provisions that
may be to the contrary in Section 2.4 of the Master Agreement, Licensee may
modify and create derivative works of the Licensed MIPS Core solely for such
purpose and solely to the extent necessary to incorporate and implement such
Enhancements under the license grant in Section 2.3 of the Master Agreement,
provided that Licensee understands and agrees that MIPS has the right to itself
also develop the same or similar enhancements and implement them in MIPS
Technology (including MIPS Architecture and MIPS Cores), which

 

7

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

architectures and cores may be licensed by MIPS to third parties. Therefore,
Licensee hereby agrees that in the event Licensee utilizes such option for
Enhancements or UDIs, Licensee and its affiliates will not enforce or assert
their Intellectual Property Rights in any modifications or derivative works of
the Licensed MIPS Core resulting from such utilization in the same manner as set
forth in Section 8.1 as written in the Master Agreement. This paragraph shall
survive any expiration or termination of this Technology Schedule.

15.7 Limitations on L2Cache: Notwithstanding anything in the Master Agreement or
this Technology Schedule to the contrary, the L2Cache is licensed for use only
in Licensee Chips which also incorporate a MIPS32 or MIPS64 core licensed from
MIPS or a core developed by Licensee under a separate license with MIPS and is
licensed to Licensee without indemnity of any kind (including under Section 12.1
of the Master Agreement).

MIPS agrees that notwithstanding [*], Licensee may [*] solely for [*], provided
that Licensee [*]. Therefore, Licensee hereby agrees that in the event Licensee
[*], Licensee and its affiliates will not [*]. This paragraph shall survive any
expiration or termination of this Technology Schedule.

Licensee agrees at MIPS’ request to provide MIPS under a separate written
agreement mutually signed by the parties, [*].

15.8 Notification: Licensee can access the open source simulator at
www.mips.com/simulator.

IN WITNESS WHEREOF, each party has caused this Technology Schedule to be
executed by its duly authorized representative:

 

MIPS TECHNOLOGIES, INC. (“MIPS”)

 

   

CAVIUM NETWORKS, INC. (“LICENSEE”)

 

By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

8

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

EXHIBIT A

Compliance and Subsetting

To be compliant with the MIPS64 Architecture, designs must implement a set of
required features, as described in this section. To allow flexibility in
implementations, the MIPS64 Architecture does provide subsetting rules. An
implementation that follows these rules is compliant with the MIPS64
Architecture as long as it adheres strictly to the rules, and fully implements
the remaining instructions. Supersetting of the MIPS64 Architecture is only
allowed by adding functions to the SPECIAL2 major opcode, by adding control for
co-processors via the COP2, LWC2, SWC2, LDC2, and/or SDC2, opcodes, or via the
addition of MIPS-approved Application Specific Extensions.

[*] is explicitly prohibited by the Architecture unless [*] are approved by MIPS
Technologies, Inc., and [*]. For example, modification of the [*] is explicitly
prohibited if that mode is intended to be used for production use. Alternate
modes intended for non-production use such as testing are excluded from this
restriction. This requirement is intended to avoid the creation of new de-facto
standards around the MIPS Architecture that are not approved extensions.

The instruction set subsetting rules are as follows:

 

•  

All CPU instructions must be implemented - no subsetting is allowed.

 

•  

The FPU and related support instructions, including the MOVF and MOVT CPU
instructions, may be omitted. Software may determine if an FPU is implemented by
checking the state of the FP bit in the Config1 CP0 register. If the FPU is
implemented, it must include S, D, and W formats, operate instructions, and all
supporting instructions. If the FPU is implemented, the paired single (PS)
format is optional. Software may determine which FPU data types are implemented
by checking the appropriate bit in the FIR CP1 register. The following allowable
FPU subsets are compliant with the MIPS64 architecture:

 

  •  

No FPU

 

  •  

FPU with S, D, and W, and L formats and all supporting instructions

 

  •  

FPU with S, D, PS, W, and L formats and all supporting instructions

 

•  

Coprocessor 2 is optional and may be omitted. Software may determine if
Coprocessor 2 is implemented by checking the state of the C2 bit in the Config1
CP0 register. If Coprocessor 2 is implemented, the Coprocessor 2 interface
instructions (BC2, CFC2, COP2, CTC2, DMFC2, DMTC2, LDC2, LWC2, MFC2, MTC2, SDC2,
and SWC2) may be omitted on an instruction-by-instruction basis.

 

•  

Implementation of the full 64-bit address space is optional. The processor may
implement 64-bit data and operations with a 32-bit only address space. In this

 

9

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

case, the MMU acts as if 64-bit addressing is always disabled. Software may
determine if the processor implements a 32-bit or 64-bit address space by
checking the AT field in the Config CP0 register.

 

•  

Supervisor Mode is optional. If Supervisor Mode is not implemented, bit 3 of the
Status register must be ignored on write and read as zero.

 

•  

The standard TLB-based memory management unit may be replaced with a simpler MMU
(e.g., a Fixed Mapping MMU). If this is done, the rest of the interface to the
Privileged Resource Architecture must be preserved. If a TLB-based memory
management unit is implemented, it must be the standard TLB-based MMU as
described in the Privileged Resource Architecture. Software may determine the
type of the MMU by checking the MT field in the Config CP0 register.

 

•  

The Privileged Resource Architecture includes several implementation options and
may be subsetted in accordance with those options.

 

•  

Instruction, CP0 Register, and CP1 Control Register fields that are marked
“Reserved” or shown as “0” in the description of that field are reserved for
future use by the architecture and are not available to implementations.
Implementations may only use those fields that are explicitly reserved for
implementation dependent use.

 

•  

MIPS-approved ASEs are optional and may be subsetted out. If most cases,
software may determine if a supported ASE is implemented by checking the
appropriate bit in the specified CP0 register(s). If they are implemented, they
must implement the entire architecture applicable to the component, or implement
subsets that are approved by the ASE specifications.

 

•  

EJTAG is optional and may be subsetted out. If it is implemented, it must
implement only those subsets that are approved by the EJTAG specification.

 

•  

If any instruction is subsetted out based on the rules above, an attempt to
execute that instruction must cause the appropriate exception (typically
Reserved Instruction or Coprocessor Unusable).

 

10

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

EXHIBIT B

MIPS DELIVERABLES

1. Licensed MIPS Architecture: MIPS64® Architecture

Release Control Number: MIPS64ARCH07240601-1.0.0

MIPS Deliverables: (including the confidentiality level and delivery schedule
for each Deliverable):

The deliverables are provided electronically as a bundle

 

Deliverables  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Schedule* Specifications                        

MIPS64 Architecture Reference Manual Volume I: Introduction to the MIPS64
Architecture

 

  MD00081   Ö               Within 2 weeks of signing agreement

MIPS64 Architecture Reference Manual Volume II: The MIPS64 Instruction Set

 

  MD00085   Ö               Within 2 weeks of signing agreement

MIPS64 Architecture Reference Manual Volume III: The MIPS64 Privileged Resource
Architecture

 

  MD00089   Ö               Within 2 weeks of signing agreement

EJTAG Specification

 

  MD00047               Ö   Within 2 weeks of signing agreement

PDtrace™ Interface and Trace Control Block Specification

 

  MD00439               Ö   Within 2 weeks of signing agreement Verification
Suite                        

MIPS Architecture Verification Programs AVP Environment

 

  PN00001       Ö           Within 2 weeks of signing agreement

 

11

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverables  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Schedule*

MIPS Architecture Verification Programs MIPS32 AVPs

 

  PN00002   Ö               Within 2 weeks of signing agreement

MIPS Architecture Verification Programs MIPS64 AVPs

 

  PN00003   Ö               Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Release Notes

 

  MD00120       Ö           Within 2 weeks of signing agreement Documentation  
                     

MIPS64 Architecture for Programmers Volume I: Introduction to the MIPS64
Architecture

 

  MD00083               Ö   Within 2 weeks of signing agreement

MIPS64™ Architecture for Programmers Volume II: The MIPS64™ Instruction Set

 

  MD00087               Ö   Within 2 weeks of signing agreement

MIPS64™ Architecture for Programmers Volume III: The MIPS64™ Privileged Resource
Architecture

 

  MD00091               Ö   Within 2 weeks of signing agreement

 

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

12

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS® Core: MIPS32® M14Kc™ Synthesizable Processor Core

2. MIPS32 M14Kc Core Deliverables (including the confidentiality level for each
MIPS Deliverable):

Release Control Number M14Kc-20100325-1.3.0

The MIPS32® M14Kc™ Deliverables are provided electronically as a bundle.

The confidentiality level and delivery schedule for each item is listed below.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS32 M14Kc Datasheet

  MD00672               Ö   Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core Release Notes

  MD00677           Ö       Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core RTL Errata Sheet

  MD00676           Ö       Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Known Issues

  MD00720           Ö       Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core Implementer’s Guide

  MD00675   Ö               Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core Integrator’s Guide

  MD00673           Ö       Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core Software User’s Manual

  MD00674               Ö   Within 2 weeks of signing agreement

MIPS32 M14Kc Processor Core System User’s Manual

  MD00718           Ö       Within 2 weeks of signing agreement

MIPS EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

MIPS iFlowtrace™ Architecture Specification

  MD00526               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

Core Coprocessor 2 Module Template Application Note

  MD00130       Ö           Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

 

13

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

Converting ELF files for Verilog Simulation – ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume I-A: Introduction to the MIPS32
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume I-B: Introduction to the microMIPS32™
Architecture

  MD00741       Ö           Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume II-A: The MIPS32 Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume II-B: The microMIPS32 Instruction Set

  MD00582       Ö           Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume III: The MIPS32 and microMIPS32
Privileged Resource Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume IV-h: MCU Application-Specific
Extension to the MIPS32 and microMIPS32 Architectures

  MD00641       Ö           Within 2 weeks of signing agreement

Mini Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

MIPS Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs User Manual

  MD00121       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement

CorExtend® Instructions Integrator’s Guide for M4K/4KE/4KS/M14K/M14Kc

  MD00324           Ö       Within 2 weeks of signing agreement

Accelerating VoIP with CorExtend in MIPS32 Pro Series

  MD00302               Ö   Within 2 weeks of signing agreement

Accelerating DSP Filter Loops with CorExtend in MIPS32 Pro Series Cores

  MD00303               Ö   Within 2 weeks of signing agreement

 

14

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Design Data

Verilog RTL for M14Kc Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

Configuration GUI support for CorExtend UDI

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32 M14Kc Cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts for M14Kc Core

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for M14Kc Core diagnostics

      Ö               Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimeTime-PX scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

15

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

The CASim™ Cycle Accurate Simulator for the MIPS32 M14Kc Core Deliverables

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Cycle Accurate Simulator

CASim Cycle Accurate Simulator for the MIPS32 M14Kc Core for Red Hat Linux

  PN00226       Ö1           Within 2 weeks of signing agreement

CASim Cycle Accurate Simulator for the MIPS32 M14Kc Core for Microsoft Windows

  PN00224       Ö1           Within 2 weeks of signing agreement Documentation

CASim Cycle Accurate Simulator for M14Kc Release Notes

  MD00715       Ö           Within 2 weeks of signing agreement

CASim Cycle Accurate Simulator for M14Kc User Guide

  MD00699           Ö2       Within 2 weeks of signing agreement

 

1

The CASim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for CASim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

16

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32 M14Kc Processor Core for Red Hat Linux

  PN00230       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32 M14Kc Processor Core for Microsoft Windows

  PN00229       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32 M14Kc Bus Functional Model Release Note

 

  MD00730       Ö           Within 2 weeks of signing agreement

MIPS32 M14Kc Bus Functional Model Software User’s Manual

  MD00729           Ö2       Within 2 weeks of signing agreement

MIPS32 M14Kc Bus Functional Model Software Integrator’s Guide

  MD00728           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

17

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS® Core: MIPS32® M14K™ Synthesizable Processor Core

2. MIPS32 M14K Core Deliverables (including the confidentiality level for each
MIPS Deliverable):

Release Control Number M14K-20100325-1.3.0

The MIPS32® M14K™ Deliverables are provided electronically as a bundle.

The confidentiality level and delivery schedule for each item is listed below.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Documentation

MIPS32 M14K Datasheet

  MD00666               Ö   Within 2 weeks of signing agreement

MIPS32 M14K Processor Core Release Notes

  MD00671           Ö       Within 2 weeks of signing agreement

MIPS32 M14K Processor Core RTL Errata Sheet

  MD00670           Ö       Within 2 weeks of signing agreement

MIPS32 M14K Processor Known Issues

  MD00719           Ö       Within 2 weeks of signing agreement

MIPS32 M14K Processor Core Implementer’s Guide

  MD00669   Ö               Within 2 weeks of signing agreement

MIPS32 M14K Processor Core Integrator’s Guide

  MD00667           Ö       Within 2 weeks of signing agreement

MIPS32 M14K Processor Core Software User’s Manual

  MD00668               Ö   Within 2 weeks of signing agreement

MIPS32 M14K Processor Core System User’s Manual

  MD00717           Ö       Within 2 weeks of signing agreement

MIPS EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

MIPS iFlowtrace™ Architecture Specification

  MD00526               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

Core Coprocessor 2 Module Template Application Note

  MD00130       Ö           Within 2 weeks of signing agreement

Reference Design for MIPS32 M14K Cores Application Note

  MD00716               Ö   Within 2 weeks of signing agreement

 

18

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

Converting ELF files for Verilog Simulation – ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume I-A: Introduction to the MIPS32
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume I-B: Introduction to the microMIPS32™
Architecture

  MD00741       Ö           Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume II-A: The MIPS32 Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume II-B: The microMIPS32 Instruction Set

  MD00582       Ö           Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume III: The MIPS32 and microMIPS32
Privileged Resource Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS Architecture For Programmers Volume IV-h: MCU Application-Specific
Extension to the MIPS32 and microMIPS32 Architectures

  MD00641       Ö           Within 2 weeks of signing agreement

Mini Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

MIPS Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs User Manual

  MD00121       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement

CorExtend® Instruction Integrator’s Guide for M4K/4KE/4KS/M14K/M14Kc

  MD00324           Ö       Within 2 weeks of signing agreement

Accelerating VoIP with CorExtend in MIPS32 Pro Series

  MD00302               Ö   Within 2 weeks of signing agreement

Accelerating DSP Filter Loops with CorExtend in MIPS32 Pro Series Cores

  MD00303               Ö   Within 2 weeks of signing agreement

 

19

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Design Data

Verilog RTL for M14K Core including Reference Design

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

Configuration GUI support for CorExtend UDI

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32 M14K Cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts for M14K Core

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for M14K Core diagnostics

      Ö               Within 2 weeks of signing agreement

DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimeTime-PX scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

20

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The CASim™ Cycle Accurate Simulator for the MIPS32 M14K Core Deliverables

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Cycle Accurate Simulator

CASim Cycle Accurate Simulator for the MIPS32 M14K Core for Red Hat Linux

  PN00225       Ö1           Within 2 weeks of signing agreement

CASim Cycle Accurate Simulator for the MIPS32 M14K Core for Microsoft Windows

  PN00223       Ö1           Within 2 weeks of signing agreement Documentation

CASim Cycle Accurate Simulator for M14K Release Notes

  MD00713       Ö           Within 2 weeks of signing agreement

CASim Cycle Accurate Simulator for M14K User Guide

  MD00697           Ö2       Within 2 weeks of signing agreement

 

1

The CASim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for CASim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery  Date* Bus Functional Model

Bus Functional Model for the MIPS32 M14K Processor Core for Red Hat Linux

  PN00228       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32 M14K Processor Core for Microsoft Windows

  PN00227       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32 M14K Bus Functional Model Release Notes

  MD00727       Ö           Within 2 weeks of signing agreement

 

21

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery  Date*

MIPS32 M14K Bus Functional Model Software User’s Manual

  MD00726           Ö2       Within 2 weeks of signing agreement

MIPS32 M14K Bus Functional Model Software Integrator’s Guide

  MD00725           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

22

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1. Licensed MIPS Core: MIPS32® 24KEc™ Synthesizable Processor Core

2. MIPS32® 24KEc™ Deliverables (including the confidentiality level and Delivery
Schedule for each MIPS Deliverable):

Release Control Number 24KEc031720090202-2.5.1

The MIPS32® 24KEc™ Deliverables are provided electronically as a bundle.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Documentation

24KE™ Core Release Notes

  MD00489           Ö       Within 2 weeks of signing agreement

24KE™ Core Known Issues

  MD00490           Ö       Within 2 weeks of signing agreement

MIPS32 24K and 24KE Processor Core Family Implementer’s Guide

  MD00347   Ö               Within 2 weeks of signing agreement

MIPS32 24K and 24KE Processor Core Family Integrator’s Guide

  MD00344           Ö       Within 2 weeks of signing agreement

MIPS32 24KE Processor Core Family Software User’s Manual

  MD00468               Ö   Within 2 weeks of signing agreement

Programming the MIPS32 24KE Core Family

  MD00458               Ö   Within 2 weeks of signing agreement

MIPS32 24KE Processor Core Family RTL Errata Sheet

  MD00469           Ö       Within 2 weeks of signing agreement

MIPS32 24KEc Processor Core Datasheet

  MD00445               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementer’s Guide for MIPS32 24K, 24KE, and 34K Cores

  MD00400       Ö           Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

OCP2.2 Compliance Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

MIPS32® 24KE™ Processor Core System Users Manual

  MD00650           Ö       Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32 24K and 24KE Cores

  MD00425       Ö           Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

 

23

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

The PDtrace™ Interface and Trace Control Block Specification

  MD00439       Ö           Within 2 weeks of signing agreement

Using PDtrace with SDE and System Navigator for MIPS Cores

  MD00543               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume II: The MIPS32 Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume III: The MIPS32 Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume IV-a: The MIPS16e
Application-Specific Extension to the MIPS32 Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32 Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MINI Testbench Specification

  MD00493       Ö           Within 2 weeks of signing agreement

Effective Programming of the 24KE and the 34K Core Families for DSP Code

  MD00475               Ö   Within 2 weeks of signing agreement

JPEG Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec for the MIPS32® 24KE™ and 34K™ Core Families

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485           Ö       Within 2 weeks of signing agreement

MP3 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00533           Ö       Within 2 weeks of signing agreement

 

24

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

Optimizing G.722.2 Speech Codec for the MIPS32® 24KE™ and 34K™ Cores

  MD00551           Ö       Within 2 weeks of signing agreement

Working with ScratchPad RAMs for MIPS32® 24K® and 34K™ Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32 24KEc Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32 24KE cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement

DFT Support - Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

 

25

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Instruction Set Simulator

MIPS32 Instruction Set Simulator for 24KE Processor Core Family for RedHat Linux

  PN00206       Ö1           Within 2 weeks of signing agreement

MIPS32 Instruction Set Simulator for 24KE Processor Core Family for Microsoft
Windows

  PN00205       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim Software Release Notes for 24KE Cores

  MD00457       Ö           Within 2 weeks of signing agreement

MIPSsim Software Getting Started Guide for 24KE Cores

  MD00456           Ö2       Within 2 weeks of signing agreement

MIPSsim Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

 

26

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32 24KE Processor Core Family for RedHat Linux

  PN00100       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32 24KE Processor Core Family for Microsoft
Windows

  PN00099       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32 24KE Bus Functional Model Release Notes

  MD00461       Ö           Within 2 weeks of signing agreement

MIPS32 24KE Bus Functional Model Software User’s Manual

  MD00459           Ö2       Within 2 weeks of signing agreement

MIPS32 24KE Bus Functional Model Integrator’s Guide

  MD00460           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

27

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1. Licensed MIPS Core: MIPS32® 24KEf™ Synthesizable Processor Core

2. MIPS32® 24KEf™ Deliverables (including the confidentiality level and Delivery
Schedule for each MIPS Deliverable):

Release Control Number 24KEf031720090202-2.5.1

The MIPS32® 24KEf™ Deliverables are provided electronically as a bundle.

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Documentation

Release Notes: Release Change Summary

  MD00489           Ö       Within 2 weeks of signing agreement

Known Issues: Non-RTL Issues and Workarounds

  MD00490           Ö       Within 2 weeks of signing agreement

MIPS32 24K and 24KE Processor Core Family Implementer’s Guide

  MD00347   Ö               Within 2 weeks of signing agreement

MIPS32 24K and 24KE Processor Core Family Integrator’s Guide

  MD00344           Ö       Within 2 weeks of signing agreement

MIPS32 24KE Processor Core Family Software User’s Manual

  MD00468               Ö   Within 2 weeks of signing agreement

Programming the MIPS32 24KE Core Family

  MD00458               Ö   Within 2 weeks of signing agreement

MIPS32 24KE Processor Core Family RTL Errata Sheet

  MD00469           Ö       Within 2 weeks of signing agreement

MIPS32 24KEf Processor Core Datasheet

  MD00446               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementor’s Guide for MIPS32 24K, 24KE, and 34K Cores

  MD00400       Ö           Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

OCP2.2 Compliance Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

MIPS32® 24KE™ Processor Core System Users Manual

  MD00650           Ö       Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32 24K and 24KE Cores

  MD00425       Ö           Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

 

28

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number      Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

The PDtrace Interface and Trace Control Block Specification

  MD00439       Ö           Within 2 weeks of signing agreement

Using PDtrace with SDE and System Navigator for MIPS Cores

  MD00543               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume II: The MIPS32 Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume III: The MIPS32 Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume IV-a: The MIPS16e
Application-Specific Extension to the MIPS32 Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32 Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32 Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MINI Testbench Specification

  MD00493       Ö           Within 2 weeks of signing agreement

Effective Programming of the 24KE and the 34K Core Families for DSP Code

  MD00475               Ö   Within 2 weeks of signing agreement

JPEG Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec for the MIPS32® 24KE™ and 34K™ Core Families

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485           Ö       Within 2 weeks of signing agreement

MP3 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00533           Ö       Within 2 weeks of signing agreement

Optimizing G.722.2 Speech Codec for the MIPS32® 24KE™ and 34K™ Cores

  MD00551           Ö       Within 2 weeks of signing agreement

 

29

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

Working with ScratchPad RAMs for MIPS32® 24K® and 34K™ Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32 24KEf Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32 24KE cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement DFT Support - Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement

 

30

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32 Instruction Set Simulator for 24KE Processor Core Family for RedHat Linux

  PN00206       Ö1           Within 2 weeks of signing agreement

MIPS32 Instruction Set Simulator for 24KE Processor Core Family for Microsoft
Windows

  PN00205       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim Software Release Notes for 24KE Cores

  MD00457       Ö           Within 2 weeks of signing agreement

MIPSsim Software Getting Started Guide for 24KE Cores

  MD00456           Ö2       Within 2 weeks of signing agreement

MIPSsim Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

31

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32 24KE Processor Core Family for RedHat Linux

  PN00100       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32 24KE Processor Core Family for Microsoft
Windows

  PN00099       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32 24KE Bus Functional Model Release Notes

  MD00461       Ö           Within 2 weeks of signing agreement

MIPS32 24KE Bus Functional Model Software User’s Manual

  MD00459           Ö2       Within 2 weeks of signing agreement

MIPS32 24KE Bus Functional Model Integrator’s Guide

  MD00460           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

32

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Core: MIPS32® 34Kc™ Synthesizable Processor Core

2. MIPS32® 34Kc™ Deliverables (including the confidentiality level and Delivery
Schedule for each MIPS Deliverable):

Release Control Number: 34Kc03172009202-2.5.1

The MIPS32® 34Kc™ Deliverables are provided electronically as a bundle.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS32® 34K™ Processor Core Family Implementor’s Guide

  MD00414   Ö               Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family Integrator’s Guide

  MD00415           Ö       Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family Software User’s Manual

  MD00534               Ö   Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core System User’s Manual

  MD00651           Ö       Within 2 weeks of signing agreement

Programming the MIPS32® 34K™ Processor Core Family

  MD00427               Ö   Within 2 weeks of signing agreement

MIPS® MT Principles of Operation

  MD00452               Ö   Within 2 weeks of signing agreement

Effective Programming of the 24KE and the 34K Core Families for DSP Code

  MD00475               Ö   Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family RTL Errata Sheet

  MD00417           Ö       Within 2 weeks of signing agreement

MIPS32® 34Kc™ Processor Core Datasheet

  MD00418               Ö   Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

 

33

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-f: The MIPS MT
Application-Specific Extension to the MIPS32® Architecture

  MD00378               Ö   Within 2 weeks of signing agreement

The PDtrace™ Interface and Trace Control Block Specification

  MD00439               Ö   Within 2 weeks of signing agreement

OCP2.2 Compliance Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

Using PDtrace with SDE and System Navigator for MIPS Cores

  MD00543               Ö   Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementor’s Guide for MIPS32® 24K®, 24KE™, and 34K™
Cores

  MD00400       Ö           Within 2 weeks of signing agreement

Working with ScratchPad RAMs for MIPS32® 24K® and 34K™ Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32® 24K®, 24KE™, and 34K™
Cores

  MD00425       Ö           Within 2 weeks of signing agreement

34K™ Core Release Notes

  MD00491           Ö       Within 2 weeks of signing agreement

 

34

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

34K™ Core Known Issues

  MD00492           Ö       Within 2 weeks of signing agreement

MINI Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

MP3 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00533           Ö       Within 2 weeks of signing agreement

Increasing Application Throughput on the MIPS32® 34K™ Core Family with
Multithreading

  MD00535           Ö       Within 2 weeks of signing agreement

Multi-Threading for Efficient Set Top Box SoC Architectures

  MD00545               Ö   Within 2 weeks of signing agreement

Multi-Threading Applications on the MIPS32® 34K™ Core

  MD00547           Ö       Within 2 weeks of signing agreement

Using the MIPS32® 34K™ Core Performance Counters

  MD00548           Ö       Within 2 weeks of signing agreement

Optimizing G.722.2 Speech Codec for the MIPS32® 24KE™ and 34K™ Cores

  MD00551           Ö       Within 2 weeks of signing agreement

JPEG Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec for the MIPS32® 24KE™ and 34K™ Core Families

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485           Ö       Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32® 34Kc™ Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

 

35

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32® 34K™ cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

36

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 34K™ Processor Core Family for RedHat
Linux

  PN00151       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 34K™ Processor Core Family for
Microsoft Windows

  PN00152       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 34K™ Release Notes

  MD00420       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 34K™ Cores

  MD00421           Ö2       Within 2 weeks of signing agreement

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

37

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 34K™ Processor Core Family for RedHat Linux

  PN00154       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 34K™ Processor Core Family for Microsoft
Windows

  PN00155       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 34K™ Bus Functional Model Release Notes

  MD00422       Ö           Within 2 weeks of signing agreement

MIPS32® 34K™ Bus Functional Model Software User’s Manual

  MD00423           Ö2       Within 2 weeks of signing agreement

MIPS32® 34K™ Bus Functional Model Integrator’s Guide

  MD00424           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim™ and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

38

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Core: MIPS32® 34Kf™ Synthesizable Processor Core

2. MIPS32® 34Kf™ Deliverables (including the confidentiality level and Delivery
Schedule for each MIPS Deliverable):

Release Control Number: 34Kf031720090202-2.5.1

The MIPS32® 34Kf™ Deliverables are provided electronically as a bundle.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS32® 34K™ Processor Core Family Implementor’s Guide

  MD00414   Ö               Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family Integrator’s Guide

  MD00415           Ö       Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family Software User’s Manual

  MD00534               Ö   Within 2 weeks of signing agreement

Programming the MIPS32® 34K™ Processor Core Family

  MD00427               Ö   Within 2 weeks of signing agreement

MIPS® MT Principles of Operation

  MD00452               Ö   Within 2 weeks of signing agreement

Effective Programming of the 24KE and the 34K Core Families for DSP Code

  MD00475               Ö   Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core Family RTL Errata Sheet

  MD00417           Ö       Within 2 weeks of signing agreement

MIPS32® 34Kf™ Processor Core Datasheet

  MD00419               Ö   Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

OCP2.2 Compliance Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

MIPS32® 34K™ Processor Core System Users Manual

  MD00651           Ö       Within 2 weeks of signing agreement

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

 

39

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-f: The MIPS MT
Application-Specific Extension to the MIPS32® Architecture

  MD00378               Ö   Within 2 weeks of signing agreement

The PDtrace™ Interface and Trace Control Block Specification

  MD00439               Ö   Within 2 weeks of signing agreement

Using PDtrace™ with SDE and System Navigator for MIPS Cores

  MD00543               Ö   Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementor’s Guide for MIPS32® 24K®, 24KE™, and 34K™
Cores

  MD00400       Ö           Within 2 weeks of signing agreement

Working with ScratchPad RAMs for MIPS32® 24K® and 34K™ Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32® 24K®, 24KE™, and 34K™
Cores

  MD00425       Ö           Within 2 weeks of signing agreement

34K™ Core Release Notes

  MD00491           Ö       Within 2 weeks of signing agreement

34K™ Core Known Issues

  MD00492           Ö       Within 2 weeks of signing agreement

 

40

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MINI Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

MP3 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00533           Ö       Within 2 weeks of signing agreement

Increasing Application Throughput on the MIPS32® 34K™ Core Family with
Multithreading

  MD00535           Ö       Within 2 weeks of signing agreement

Multi-Threading for Efficient Set Top Box SoC Architectures

  MD00545               Ö   Within 2 weeks of signing agreement

Multi-Threading Applications on the MIPS32® 34K™ Core

  MD00547           Ö       Within 2 weeks of signing agreement

Using the MIPS32® 34K™ Core Performance Counters

  MD00548           Ö       Within 2 weeks of signing agreement

Optimizing G.722.2 Speech Codec for the MIPS32® 24KE™ and 34K™ Cores

  MD00551           Ö       Within 2 weeks of signing agreement

JPEG Decoder Optimization for the 24KE™ and the 34K™ Core Families

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec for the MIPS32® 24KE™ and 34K™ Core Families

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485           Ö       Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32® 34Kf™ Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement

 

41

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Simulation Models

MIPS32® 34K™ cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

42

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 34K™ Processor Core Family for RedHat
Linux

  PN00151       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 34K™ Processor Core Family for
Microsoft Windows

  PN00152       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 34K™ Release Notes

  MD00420       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 34K™ Cores

  MD00421           Ö2       Within 2 weeks of signing agreement

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

43

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 34K™ Processor Core Family for RedHat Linux

  PN00154       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 34K™ Processor Core Family for Microsoft
Windows

  PN00155       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 34K™ Bus Functional Model Release Notes

  MD00422       Ö           Within 2 weeks of signing agreement

MIPS32® 34K™ Bus Functional Model Software User’s Manual

  MD00423           Ö2       Within 2 weeks of signing agreement

MIPS32® 34K™ Bus Functional Model Integrator’s Guide

  MD00424           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim™ and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

44

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Core: MIPS32® 1004Kc™ Coherent Processing System (CPS)
Synthesizable Core

2. MIPS32® 1004Kc™ CPS Deliverables (including the confidentiality level and
Delivery Schedule for each MIPS Deliverable):

Release Control Number: 1004Kc-2009072701-1.2.0

The MIPS32® 1004Kc™ CPS Deliverables are provided electronically as a bundle.

The confidentiality level and delivery schedule for each item is listed below.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS32® 1004K™ CPS Datasheet

  MD00584               Ö   Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS RTL Errata Sheet

  MD00600           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS Release Notes

  MD00598           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS Known Issues

  MD00599           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Implementor’s Guide

  MD00621   Ö               Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Integrator’s Guide

  MD00620           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS User’s Manual

  MD00597           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Software User’s Manual

  MD00622               Ö   Within 2 weeks of signing agreement

Programming the MIPS32® 1004K™ Coherent Processing System Family

  MD00638               Ö   Within 2 weeks of signing agreement

MIPS® Coherence Protocol Specification (AFP version)

  MD00605               Ö   Within 2 weeks of signing agreement

MIPS® MT Principles of Operation

  MD00452               Ö   Within 2 weeks of signing agreement

Effective DSP Programming Using MIPS® DSP Application Specific Extensions

  MD00475               Ö   Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

 

45

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

The PDtrace™ Interface and Trace Control Block Specification

  MD00439               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-f: The MIPS MT
Application-Specific Extension to the MIPS32® Architecture

  MD00378               Ö   Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementor’s Guide for MIPS32® Cores

  MD00400           Ö       Within 2 weeks of signing agreement

Working with ScratchPad RAMs for MIPS32® Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32® Cores

  MD00425       Ö           Within 2 weeks of signing agreement

BootCPS: Example 1004K™ Boot Code

  MD00574               Ö   Within 2 weeks of signing agreement

 

46

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MP3 Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00533           Ö       Within 2 weeks of signing agreement

Optimizing G.722.2 Speech Codec using MIPS® DSP Application Specific Extensions

  MD00551           Ö       Within 2 weeks of signing agreement

JPEG Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec using MIPS® DSP Application Specific
Extensions

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485               Ö   Within 2 weeks of signing agreement

MIPS® CorExtend® Instructions Integrator’s Guide

  MD00348           Ö       Within 2 weeks of signing agreement

Getting Started with MIPS® CorExtend® Instructions

  MD00382           Ö       Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs User’s Manual

  MD00121       Ö           Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement

Accelerating VoIP with MIPS® CorExtend® instructions

  MD00302               Ö   Within 2 weeks of signing agreement

Accelerating DSP Filter Loops with MIPS® CorExtend® instructions

  MD00303               Ö   Within 2 weeks of signing agreement

Mini Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement Design Data

Verilog RTL for the MIPS32® 1004Kc™ CPS

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

Configuration GUI support for CorExtend® UDI

          Ö           Within 2 weeks of signing agreement

 

47

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32® 1004K™ CPS cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement

CorExtend® AVP scripts

          Ö           Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

48

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 1004K™ CPS Family for RedHat Linux

  PN00210       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 1004K™ CPS Family for Microsoft
Windows

  PN00209       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 1004K™ CPS Release Notes

  MD00636       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 1004K™ CPS

  MD00637           Ö2       Within 2 weeks of signing agreement

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

49

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 1004K™ CPS Family for RedHat Linux

  PN00213       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 1004K™ CPS Family for Microsoft Windows

  PN00212       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 1004K™ Bus Functional Model Release Notes

  MD00633       Ö           Within 2 weeks of signing agreement

MIPS32® 1004K™ Bus Functional Model Software User’s Manual

  MD00634           Ö2       Within 2 weeks of signing agreement

Debugging with the MIPSsim™ Simulator in a Cosimulation Environment

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

50

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

1. Licensed MIPS Core: MIPS32® 1004Kf™ Coherent Processing System (CPS)
Synthesizable Core

2. MIPS32® 1004Kf™ CPS Deliverables (including the confidentiality level and
Delivery Schedule for each MIPS Deliverable):

Release Control Number: 1004Kf-2009072701-1.2.0

The MIPS32® 1004Kf™ CPS Deliverables are provided electronically as a bundle.

The confidentiality level and delivery schedule for each item is listed below.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS32® 1004K™ CPS Datasheet

  MD00584               Ö   Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS RTL Errata Sheet

  MD00600           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS Release Notes

  MD00598           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS Known Issues

  MD00599           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Implementor’s Guide

  MD00621   Ö               Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Integrator’s Guide

  MD00620           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ CPS User’s Manual

  MD00597           Ö       Within 2 weeks of signing agreement

MIPS32® 1004K™ Processor Core Family Software User’s Manual

  MD00622               Ö   Within 2 weeks of signing agreement

Programming the MIPS32® 1004K™ Coherent Processing System Family

  MD00638               Ö   Within 2 weeks of signing agreement

MIPS® Coherence Protocol Specification (AFP version)

  MD00605               Ö   Within 2 weeks of signing agreement

MIPS® MT Principles of Operation

  MD00452               Ö   Within 2 weeks of signing agreement

Effective DSP Programming Using MIPS® DSP Application Specific Extensions

  MD00475               Ö   Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

 

51

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

EJTAG Implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

The PDtrace™ Interface and Trace Control Block Specification

  MD00439               Ö   Within 2 weeks of signing agreement

Core Coprocessor Interface Specification

  MD00068               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-f: The MIPS MT
Application-Specific Extension to the MIPS32® Architecture

  MD00378               Ö   Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementor’s Guide for MIPS32® Cores

  MD00400           Ö       Within 2 weeks of signing agreement

Working with ScratchPad RAMs for MIPS32® Cores Application Note

  MD00540               Ö   Within 2 weeks of signing agreement

Coprocessor 2 Module Template Application Note for MIPS32® Cores

  MD00425       Ö           Within 2 weeks of signing agreement

 

52

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

BootCPS: Example 1004K™ Boot Code

  MD00574               Ö   Within 2 weeks of signing agreement

MP3 Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00495           Ö       Within 2 weeks of signing agreement

H.263 Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00533           Ö       Within 2 weeks of signing agreement

Optimizing G.722.2 Speech Codec using MIPS® DSP Application Specific Extensions

  MD00551           Ö       Within 2 weeks of signing agreement

JPEG Decoder Optimization using MIPS® DSP Application Specific Extensions

  MD00483           Ö       Within 2 weeks of signing agreement

Optimizing the ITU-T G.729AB Codec using MIPS® DSP Application Specific
Extensions

  MD00484           Ö       Within 2 weeks of signing agreement

Efficient DSP ASE Programming in C: Tips and Tricks

  MD00485               Ö   Within 2 weeks of signing agreement

MIPS® CorExtend® Instructions Integrator’s Guide

  MD00348           Ö       Within 2 weeks of signing agreement

Getting Started with MIPS® CorExtend® Instructions

  MD00382           Ö       Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs User’s Manual

  MD00121       Ö           Within 2 weeks of signing agreement

MIPS® Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement

Accelerating VoIP with MIPS® CorExtend® instructions

  MD00302               Ö   Within 2 weeks of signing agreement

Accelerating DSP Filter Loops with MIPS® CorExtend® instructions

  MD00303               Ö   Within 2 weeks of signing agreement

Mini Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement Design Data

Verilog RTL for the MIPS32® 1004Kf™ CPS

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

 

53

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

Configuration GUI support for CorExtend® UDI

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32® 1004K™ CPS cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement

CorExtend® AVP scripts

          Ö           Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

54

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 1004K™ CPS Family for RedHat Linux

  PN00210       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 1004K™ CPS Family for Microsoft
Windows

  PN00209       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 1004K™ CPS Release Notes

  MD00636       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 1004K™ CPS

  MD00637           Ö2       Within 2 weeks of signing agreement

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

55

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 1004K™ CPS Family for RedHat Linux

  PN00213       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 1004K™ CPS Family for Microsoft Windows

  PN00212       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 1004K™ Bus Functional Model Release Notes

  MD00633       Ö           Within 2 weeks of signing agreement

MIPS32® 1004K™ Bus Functional Model Software User’s Manual

  MD00634           Ö2       Within 2 weeks of signing agreement

Debugging with the MIPSsim™ Simulator in a Cosimulation Environment

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

56

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Core: MIPS32® 74Kc™ Synthesizable Processor Core

2. MIPS32® 74Kc™ Core Deliverables (including the confidentiality level and
Delivery Schedule for each MIPS Deliverable):

Release Control Number 74Kc-2009072702-2.3.0

The MIPS32® 74Kc™ Core Deliverables are provided electronically as a bundle.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date* Documentation

74K™ Core Release Notes

  MD00520           Ö       Within 2 weeks of signing agreement

74K™ Core Known Issues

  MD00273           Ö       Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family Implementor’s Guide

  MD00498   Ö               Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Software User’s Manual

  MD00519               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family Integrator’s Guide

  MD00499           Ö       Within 2 weeks of signing agreement

Programming the MIPS32® 74K™ Core Family

  MD00541               Ö   Within 2 weeks of signing agreement

Programming the MIPS(R) 74K™ Core Family for DSP Applications

  MD00544               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family RTL Errata Sheet

  MD00518           Ö       Within 2 weeks of signing agreement

MIPS32® 74Kc™ Processor Core Datasheet

  MD00496               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core User’s Manual

  MD00647               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementer’s Guide for MIPS32® 74K™ Cores

  MD00521       Ö           Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

 

57

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

PDtrace™ Interface and TCB Specification

  MD00439               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MINI Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

OCP Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

CorExtend Instructions Integrator’s Guide for MIPS32® 74K™ Series Cores

  MD00523           Ö       Within 2 weeks of signing agreement

Getting Started with CorExtend Instructions for MIPS32® 74K™ Series Cores

  MD00524           Ö       Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs User’s Manual

  MD00121       Ö           Within 2 weeks of signing agreement

 

58

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable   Document or  
Part Number     Restricted  
Confidential     Internal  
Confidential     External  
Confidential     Commercial     Delivery Date*

MIPS® Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32® 74Kc™ Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

Configuration GUI support for UDI

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32® 74K™ cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement

CorExtend AVP scripts

          Ö           Within 2 weeks of signing agreement

DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement

 

59

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1 Licensee may modify as necessary to support chip development.

2 Licensee’s customer may not modify or distribute.

3 The VMC model is supported on x86 RedHat Linux only.

4 The VMC model is managed with FLEXlm license keys and Licensee shall be
provided upon request with up to 40 keys. Additional keys for the VMC model are
available upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 74K™ Processor Core Family for RedHat
Linux

  PN00192       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 74K™ Processor Core Family for
Microsoft Windows

  PN00191       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 74K™ Release Notes

  MD00201       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 74K™ Cores

  MD00256           Ö2       Within 2 weeks of signing agreement

 

60

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

61

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 74K™ Processor Core Family for RedHat Linux

  PN00195       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 74K™ Processor Core Family for Microsoft
Windows

  PN00194       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 74K™ Bus Functional Model Release Notes

  MD00272       Ö           Within 2 weeks of signing agreement

MIPS32® 74K™ Bus Functional Model Software User’s Manual

  MD00542           Ö2       Within 2 weeks of signing agreement

MIPS32® 74K™ Bus Functional Model Integrator’s Guide

  MD00257           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim™ and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

62

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Core: MIPS32® 74Kf™ Synthesizable Processor Core

2. MIPS32® 74Kf™ Core Deliverables (including the confidentiality level and
Delivery Schedule for each MIPS Deliverable):

Release Control Number 74Kf-2009072702-2.3.0

The MIPS32® 74Kf™ Core Deliverables are provided electronically as a bundle.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

74K™ Core Release Notes

  MD00520           Ö       Within 2 weeks of signing agreement

74K™ Core Known Issues

  MD00273           Ö       Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family Implementor’s Guide

  MD00498   Ö               Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Software User’s Manual

  MD00519               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family Integrator’s Guide

  MD00499           Ö       Within 2 weeks of signing agreement

Programming the MIPS32® 74K™ Core Family

  MD00541               Ö   Within 2 weeks of signing agreement

Programming the MIPS(R) 74K™ Core Family for DSP Applications

  MD00544               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core Family RTL Errata Sheet

  MD00518           Ö       Within 2 weeks of signing agreement

MIPS32® 74Kf™ Processor Core Datasheet

  MD00497               Ö   Within 2 weeks of signing agreement

MIPS32® 74K™ Processor Core User’s Manual

  MD00647               Ö   Within 2 weeks of signing agreement

Cache SRAM Excerpt from Implementer’s Guide for MIPS32® 74K™ Cores

  MD00521       Ö           Within 2 weeks of signing agreement

MIPS® Physical Design Guide

  MD00606       Ö           Within 2 weeks of signing agreement

Cache Configuration Application Note

  MD00213               Ö   Within 2 weeks of signing agreement

Converting ELF Files for Verilog Simulation - ELFVIEW Application Note

  MD00338               Ö   Within 2 weeks of signing agreement

 

63

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

EJTAG Specification

  MD00047               Ö   Within 2 weeks of signing agreement

EJTAG implementation Application Note

  MD00071               Ö   Within 2 weeks of signing agreement

PDtrace™ Interface and TCB Specification

  MD00439               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume I: Introduction to the MIPS32®
Architecture

  MD00082               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume II: The MIPS32® Instruction Set

  MD00086               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume III: The MIPS32® Privileged Resource
Architecture

  MD00090               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-a: The MIPS16e™
Application-Specific Extension to the MIPS32® Architecture

  MD00076               Ö   Within 2 weeks of signing agreement

MIPS32® Architecture For Programmers Volume IV-e: The MIPS DSP
Application-Specific Extension to the MIPS32® Architecture

  MD00374               Ö   Within 2 weeks of signing agreement

MINI Testbench Specification

  MD00493               Ö   Within 2 weeks of signing agreement

OCP Checker for MIPS32® Cores

  MD00596       Ö           Within 2 weeks of signing agreement

CorExtend Instructions Integrator’s Guide for MIPS32® 74K™ Series Cores

  MD00523           Ö       Within 2 weeks of signing agreement

Getting Started with CorExtend Instructions for MIPS32® 74K™ Series Cores

  MD00524           Ö       Within 2 weeks of signing agreement

MIPS Architecture Verification Programs Release Notes

  MD00120       Ö           Within 2 weeks of signing agreement

MIPS Architecture Verification Programs User’s Manual

  MD00121       Ö           Within 2 weeks of signing agreement

 

64

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MIPS® Architecture Verification Programs Errata Sheet

  MD00142       Ö           Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS32® 74Kf™ Core

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement

Configuration GUI support for UDI

          Ö           Within 2 weeks of signing agreement Synthesis Support

Reference flow scripts for Synopsys tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement Simulation Models

MIPS32® 74K™ cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement

Simulation and verification test bench RTL

      Ö               Within 2 weeks of signing agreement Verification Suite

Memory image for Core diagnostics

      Ö               Within 2 weeks of signing agreement

CorExtend AVP scripts

          Ö           Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement

 

65

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Timing Analysis

Reference STA scripts for Synopsys PrimeTime tools

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

1 Licensee may modify as necessary to support chip development.

2 Licensee’s customer may not modify or distribute.

3 The VMC model is supported on x86 RedHat Linux only.

4 The VMC model is managed with FLEXlm license keys and Licensee shall be
provided upon request with up to 40 keys. Additional keys for the VMC model are
available upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

The MIPSsim Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Instruction Set Simulator

MIPS32® Instruction Set Simulator for the 74K™ Processor Core Family for RedHat
Linux

  PN00192       Ö1           Within 2 weeks of signing agreement

MIPS32® Instruction Set Simulator for the 74K™ Processor Core Family for
Microsoft Windows

  PN00191       Ö1           Within 2 weeks of signing agreement Documentation

MIPSsim™ 74K™ Release Notes

  MD00201       Ö           Within 2 weeks of signing agreement

MIPSsim™ Getting Started for MIPS32® 74K™ Cores

  MD00256           Ö2       Within 2 weeks of signing agreement

 

66

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date*

MIPSsim™ Software Integrator’s Guide

  MD00357           Ö2       Within 2 weeks of signing agreement

Microprocessor Debug Interface (MDI) Specification

  MD00412               Ö   Within 2 weeks of signing agreement

 

1

The MIPSsim Deliverables are managed with FLEXlm license keys and Licensee shall
be provided upon request with up to 10 keys. Additional keys for MIPSsim are
available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

67

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

The MIPS BFM Deliverables are provided electronically as a bundle:

 

Deliverable  

Document or  

Part Number  

 

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Bus Functional Model

Bus Functional Model for the MIPS32® 74K™ Processor Core Family for RedHat Linux

  PN00195       Ö1           Within 2 weeks of signing agreement

Bus Functional Model for the MIPS32® 74K™ Processor Core Family for Microsoft
Windows

  PN00194       Ö1           Within 2 weeks of signing agreement Documentation

MIPS32® 74K™ Bus Functional Model Release Notes

  MD00272       Ö           Within 2 weeks of signing agreement

MIPS32® 74K™ Bus Functional Model Software User’s Manual

  MD00542           Ö2       Within 2 weeks of signing agreement

MIPS32® 74K™ Bus Functional Model Integrator’s Guide

  MD00257           Ö2       Within 2 weeks of signing agreement

Debugging an Integrated MIPSsim™ and MIPS BFM

  MD00381           Ö2       Within 2 weeks of signing agreement

 

1

The MIPS BFM Deliverables are managed with FLEXlm license keys and Licensee
shall be provided upon request with up to 10 keys. Additional keys for the BFM
are available upon request at the then-current license fees.

2

Licensee’s customer may not modify or distribute.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

68

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

1. Licensed MIPS Semiconductor IP

MIPS® SOC-it® L2 Cache Controller

2. Licensed Materials

The MIPS® SOC-it® L2 Cache Controller Licensed Materials are provided
electronically as a bundle. The confidentiality level and delivery schedule for
each item is listed below.

Release Control Number L20729201001-7.0

 

Licensed Material   Document    

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Documentation

MIPS® SOC-it® L2 Cache Controller Release Notes (Release Change Summary)

  MD00528           Ö       Within 2 weeks of signing agreement

MIPS® SOC-it® L2 Cache Controller Known Issues (Non-RTL Issues and Workarounds)

  MD00529           Ö       Within 2 weeks of signing agreement

MIPS SOC-it L2 Users Manual

  MD00525               Ö   Within 2 weeks of signing agreement

MIPS® SOC-it® L2 Cache Controller Errata Sheet

  MD00530           Ö       Within 2 weeks of signing agreement

MIPS® SOC-it® L2 Cache Controller Datasheet

  MD00502               Ö   Within 2 weeks of signing agreement Design Data

Verilog RTL for MIPS SOC-it L2 Cache Controller

      Ö               Within 2 weeks of signing agreement Configuration Tools

Configuration GUI tool

          Ö           Within 2 weeks of signing agreement Physical Design

Reference flow scripts for Synopsys tools (ICC not included)

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Cadence tools

          Ö1           Within 2 weeks of signing agreement

Reference flow scripts for Magma tools

          Ö1           Within 2 weeks of signing agreement

Synplicity Synplify Pro – FPGA synthesis scripts

          Ö1           Within 2 weeks of signing agreement

 

69

 

 

MIPS Confidential



--------------------------------------------------------------------------------

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Licensed Material   Document    

Restricted  

Confidential  

 

Internal  

Confidential  

 

External  

Confidential  

  Commercial     Delivery Date* Simulation Models

MIPS MIPS SOC-it L2 cycle-exact simulation model (VMC)

              Ö2,3,4       Within 2 weeks of signing agreement Simulation
Support

Build and run scripts

      Ö1               Within 2 weeks of signing agreement DFT Support – Tools

Mentor – DFTAdvisor and FastScan scripts

          Ö1           Within 2 weeks of signing agreement

Synopsys – DFT Compiler and TetraMAX scripts

          Ö1           Within 2 weeks of signing agreement Timing Analysis

Synopsys PrimeTime templates, pre- and post-layout

          Ö1           Within 2 weeks of signing agreement Power Analysis

Synopsys PrimePower scripts

          Ö1           Within 2 weeks of signing agreement

 

1

Licensee may modify as necessary to support chip development.

2

Licensee’s customer may not modify or distribute.

3

The VMC model is supported on Sun-Solaris and x86 RedHat Linux only.

4

The VMC model is managed with FLEXlm license keys and Licensee shall be provided
upon request with up to 40 keys. Additional keys for the VMC model are available
upon request at the then-current license fees.

* Delivery Date is subject to the conditions set forth in Section 2 of this
Technology Schedule.

 

70

 

MIPS Confidential